Citation Nr: 1031257	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  89-16 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
disability compensation in the amount of $31,221.90.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2003 decision by the Committee on Waivers and 
Compromises (Committee) at a Department of Veteran's Affairs (VA) 
Regional Office (RO) that denied the Veteran's claim for waiver 
of recovery of an overpayment of $31,221.90 in VA disability 
compensation. 
In a December 2007 decision, the Board upheld the denial of the 
Veteran's claim.  The Veteran appealed that Board decision to the 
United States Court of Appeals for Veterans Claims.  The Court 
issued a March 2010 Memorandum Decision vacating the December 
2007 decision and remanding the claim to the Board for 
readjudication.

In a June 2010 written statement, the Veteran indicated that he 
was no longer represented by the Military Order of the Purple 
Heart of the U.S.A. and was proceeding with his appeal as a pro 
se claimant.

The issues of entitlement to increased ratings for residuals of a 
gunshot wound to the left thigh and the Veteran's motion for 
revision of a July 2008 Board decision on the grounds of clear 
and unmistakable error are addressed in separate decisions.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay in this long-
pending appeal, additional development is needed prior to the 
disposition of the Veteran's claim.

At the outset, the Board acknowledges that the issue of the 
validity of a debt is a threshold determination that must be made 
prior to a decision on a request for waiver of the indebtedness.  
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In its December 
2007 decision, the Board found that the Veteran had erroneously 
received VA compensation totaling $31,221.90 and had been timely 
notified of the error.  Moreover, the Board determined that the 
Veteran had accepted the erroneous payment despite having 
received clear notification that it was his responsibility to 
return the overpayment and, therefore, his failure to act 
contributed to payment pursuant to an erroneous award and the 
overpayment at issue was not solely due to VA administrative 
error.  Accordingly, the Board concluded that the overpayment of 
$31,221.90 had been properly created.  38 U.S.C.A. §§ 5107, 1503, 
1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2009).

The Board's threshold determination was not disputed by the Court 
in its March 2010 Memorandum Decision.  Rather, the Court vacated 
the Board decision on the grounds that it did not properly 
address the merits of the Veteran's timely request for waiver of 
recovery of VA indebtedness.  38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. § 1.963(b)(2) (2009).

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication of 
fraud, misrepresentation, or bad faith on the part of the person 
or persons having an interest in obtaining the waiver and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 
(2009).  The phrase equity and good conscience means arriving at 
a fair decision between the obligor and the Government.  
38 C.F.R. § 1.965 (2009).  In making the determination, 
consideration will be given to the following elements, which are 
not intended to be all inclusive:

(1) Fault of the debtor.  Where actions of 
the debtor contribute to the creation of 
the debt.

(2) Balancing of faults.  Weighing fault of 
debtor against Department of Veterans 
Affairs fault.

(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4) Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain to 
the debtor.

(6) Changing position to one's detriment.  
Reliance on Department of Veterans Affairs 
benefits results in relinquishment of a 
valuable right or incurrence of a legal 
obligation.   

The standard of equity and good conscience is to be applied when 
the facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be unduly 
favorable or adverse to either side.  38 C.F.R. § 1.965(a) 
(2009); Ridings v. Brown, 6 Vet. App. 544 (1994).

The Board in its December 2007 decision determined that recovery 
of the $31,221.90 overpayment would not be against equity and 
good conscience and, therefore, denied waiver of the debt.  38 
U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 1.963(a), 1.965(a) (2009).  As a basis for that determination, 
the Board observed that recovery of the overpayment would not 
cause the Veteran undue financial hardship, in part, because he 
did not have any dependents.  However, as noted by the Court in 
its March 2010 Memorandum Decision, the Board declined to address 
the evidence of record indicating that the Veteran had remarried 
in 1996 and received additional VA benefits for his dependent 
spouse.  In light of the Board's erroneous factual finding, the 
Court remanded the case for further consideration. 

The Veteran now contends that repayment of the $31,221.90 debt 
would pose an undue financial hardship in light of his and his 
spouse's considerable monthly expenses, which reportedly include 
medical bills and a refinanced mortgage.  The record shows that 
in January 2010, the Veteran submitted a statement of his annual 
earnings from former employers and indicated that he was 
currently in receipt of Social Security retirement benefits.  
However, he has not provided updated financial information that 
reflects his current expenses and income, including his receipt 
of a total disability rating for individual unemployability as a 
result of service-connected disabilities, special monthly 
compensation for loss of use of one foot since June 5, 1987, and 
Social Security retirement benefits.  Nor has he submitted 
current financial information pertaining to his spouse, despite 
noting that he receives additional monthly VA benefits on her 
behalf.  It is unclear from the record whether she receives any 
income.

For the foregoing reasons, the Board finds that a more thorough 
accounting of the income and expenses of the Veteran and his 
dependent spouse is necessary before it may render a final 
determination in this appeal.  

Accordingly, this case is REMANDED for the following development 
and consideration:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Send the Veteran and his spouse copies of 
the VA Form 4-5655, Financial Status Report, 
and request that they complete a Financial 
Status Report showing all income and 
expenses.  

2.  Then, readjudicate the issue on appeal, 
to specifically include whether recovery of 
the overpayment would be against the standard 
of equity and good conscience.  38 C.F.R. 
§ 1.965 (2009).  If the decision remains 
adverse to the Veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



